United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Destin, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1960
Issued: January 3, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 14, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ schedule award decision dated May 10, 2007 and nonmerit decision
dated July 6, 2007. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether appellant has more than a seven percent permanent
impairment to his left arm; and (2) whether the Office properly refused to reopen appellant’s case
for reconsideration of his claim under 5 U.S.C. § 8128.
FACTUAL HISTORY
Appellant, a 43-year-old letter carrier, injured his left shoulder while sorting mail on
September 25, 2001. He filed a claim for benefits, which the Office accepted for torn rotator
cuff. The Office authorized surgery for left rotator cuff repair, which was performed by
Theodore I. Macey, a Board-certified orthopedic surgeon, on October 23, 2001.

In a report dated January 8, 2007, Dr. Macey noted that he had previously rated appellant
a six percent impairment of the whole person based on loss of motion and loss of strength, in
January 2004. He stated:
“[Appellant] recently completed a Cybex testing of the left shoulder, the results
are enclosed. This was accomplished on December 7, 2006. According to these
results; on the left shoulder isometric strength testing at 45 degrees the left
shoulder is about 50 percent weaker than a normal person for his size and age.
This is also due to a rotator cuff surgery on the [left] shoulder. For power testing,
he was 28.7 percent less on the left than the right. For endurance testing, he was
33.9 percent less on the left than the right and once again these are compared to
the right shoulder which also has decreased strength and endurance from previous
injury and surgery to that shoulder. This is a permanent loss of strength and
motion in the shoulder.”
In a report dated July 10, 2006, Dr. Macey found that appellant had adduction of 150
degrees, flexion of 150 degrees and internal rotation of 60 degrees.
On January 11, 2007 appellant filed a Form CA-7 claim for a schedule award based on a
partial loss of use of his left upper extremity.
In a report dated January 18, 2007, an Office medical adviser found that appellant had a
five percent impairment based on a left shoulder range of motion deficit. He calculated a one
percent impairment based on 150 degrees of abduction pursuant to Figure 16-43 at page 476 of
the American Medical Association, Guides to the Evaluation of Permanent Impairment (fifth
edition); a two percent impairment based on 150 degrees of flexion pursuant to Figure 16-40 at
page 476 of the A.M.A., Guides; and a two percent impairment for left shoulder internal rotation
pursuant to Figure 16-46 at page 479 of the A.M.A., Guides, for a total five percent left upper
extremity impairment.
By decision dated February 8, 2007, the Office granted appellant a schedule award for
five percent impairment of the left upper extremity, for the period July 10 to October 27, 2006,
for a total of 15.6 weeks of compensation.
On February 14, 2007 appellant requested reconsideration. He stated in a letter dated
February 14, 2007 that Dr. Macey’s July 10, 2006 report contained clerical errors which he had
corrected in a February 14, 2007 report accompanying the reconsideration request. In his report,
Dr. Macey stated:
“There is an addendum to [the July 10, 2006 report] showing that flexion is 150
degrees; it is actually 140 degrees, abduction is 150 degrees, internal rotation is
60, external rotation is listed as 90 degrees. Actively he only has 30 degrees of
active external rotation.”
In a report dated March 12, 2007, an Office medical adviser found that appellant had a
seven percent impairment based on a left shoulder range of motion deficit. He calculated a three
percent impairment based on 150 degrees of forward elevation pursuant to Figure 16-40 at page

2

476 of the A.M.A., Guides; one percent impairment based on 150 degrees of adduction pursuant
to Figure 16-43 at page 476 of the A.M.A., Guides; a two percent impairment for left shoulder
internal rotation pursuant to Figure 16-46 at page 479 of the A.M.A., Guides; and a one percent
impairment for left shoulder external rotation pursuant to Figure 16-46 at page 479 of the
A.M.A., Guides, for a total seven percent left upper extremity impairment.
By decision dated May 10, 2007, the Office vacated the February 8, 2007 award. It
found that appellant had seven percent impairment of the left arm, for the period October 28 to
December 10, 2006, for a total of 6.24 weeks of compensation.
On May 29, 2007 appellant requested reconsideration. He submitted a copy of the Office
medical adviser’s March 12, 2007 report and a copy of section 16 of the A.M.A., Guides at pages
507 and 508. Appellant did not submit any new medical evidence.
By decision dated July 6, 2007, the Office denied appellant’s application for review on the
grounds that it neither raised substantive legal questions nor included new and relevant evidence
sufficient to require the Office to review its prior decision.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act1 set forth the
number of weeks of compensation to be paid for permanent loss or loss of use of the members of
the body listed in the schedule. Where the loss of use is less than 100 percent, the amount of
compensation is paid in proportion to the percentage loss of use.2 However, the Act does not
specify the manner in which the percentage of loss of use of a member is to be determined. For
consistent results and to ensure equal justice under the law to all claimants, the Office has
adopted the A.M.A., Guides (fifth edition) as the standard to be used for evaluating schedule
losses.3
ANALYSIS -- ISSUE 1
The Office medical adviser rated appellant at seven percent impairment of the left arm
utilizing the loss of range of motion findings of Dr. Macey, the treating physician, and applying
them to the applicable figures of the A.M.A., Guides. He calculated a three percent impairment
based on 150 degrees of forward elevation pursuant to Figure 16-40 at page 476 of the A.M.A.,
Guides; one percent impairment based on 150 degrees of adduction pursuant to Figure 16-43 at
page 476 of the A.M.A., Guides; a two percent impairment for left shoulder internal rotation
pursuant to Figure 16-46 at page 479 of the A.M.A., Guides; and a one percent impairment for

1

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

2

5 U.S.C. § 8107(c)(19).

3

20 C.F.R. § 10.404.

3

left shoulder external rotation pursuant to Figure 16-46 at page 479 of the A.M.A., Guides.
These findings were proper and in conformance with the applicable tables of the A.M.A.,
Guides.4 Dr. Macey, who submitted the only other medical opinion of record, listed findings and
measurements based on his examination, but did not render an impairment rating based on the
A.M.A., Guides. The Board finds that the Office medical adviser’s opinion constitutes the
weight of medical opinion.5 The Board will affirm the May 10, 2007 schedule award decision.
There is no other medical evidence establishing that appellant sustained greater permanent
impairment. The Board finds that appellant has no more than a seven percent impairment of the
left arm.
LEGAL PRECEDENT -- ISSUE 2
Pursuant to 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or
her claim by showing that the Office erroneously applied or interpreted a specific point of law;
by advancing a relevant legal argument not previously considered by the Office; or by submitting
relevant and pertinent evidence not previously considered by the Office.6 Evidence that repeats
or duplicates evidence already in the case record has no evidentiary value and does not constitute
a basis for reopening a case.7
ANALYSIS -- ISSUE 2
In the present case, appellant has not shown that the Office erroneously applied or
interpreted a specific point of law. He did not advance a relevant legal argument not previously
considered by the Office. Appellant did not submit relevant and pertinent evidence not
previously considered by the Office. He did not submit any additional medical evidence in
connection with his May 29, 2007 reconsideration request. Thus, the request did not contain any
new and relevant evidence for the Office to review. The Board finds that the Office properly
refused to reopen appellant’s claim for reconsideration.
CONCLUSION
The Board finds that appellant has no more than a seven percent impairment of the left
arm. The Board finds that the Office properly refused to reopen appellant’s case for
reconsideration on the merits of his claim under 5 U.S.C. § 8128(a).

4

These findings for loss of range of motion are supported by the figures and tables referenced in subchapter
16.4i, “Shoulder Motion Impairment,” at pages 474-79 of the A.M.A., Guides.
5

The May 10, 2007 schedule award decision states that the award is for the left arm. Nonetheless, the Office
stated in that decision that it was issuing an additional award of two percent, greater than the five percent initially
awarded for the left upper extremity.
6

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

7

Howard A. Williams, 45 ECAB 853 (1994).

4

ORDER
IT IS HEREBY ORDERED THAT the July 6 and May 10, 2007 decisions of the
Office of Workers’ Compensation Programs be affirmed.
Issued: January 3, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

